Citation Nr: 0002583	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Togus, Maine


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1969.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1997, by the Medical and Regional Office Center in 
Togus, Maine (MROC), which denied the veteran's claims of 
entitlement to an increased rating for PTSD and a total 
disability rating based upon individual unemployability.  The 
notice of disagreement with this determination was received 
in August 1997.  The statement of the case was issued in 
September 1997.  The substantive appeal was received in 
October 1997.  A VA compensation examination was conducted in 
January 1998.  A social and industrial survey was conducted 
in February 1999.  A supplemental statement of the case was 
issued in October 1999.  The appeal was received at the Board 
in December 1999.  


REMAND

The veteran and his representative contend that the veteran's 
service-connected PTSD is so disabling as to warrant a rating 
in excess of 50 percent, and that it also warrants assignment 
of a total rating based upon individual unemployability.  It 
is asserted that the requirements are met for a 100 percent 
disability rating, based upon substantial impairment with 
reference to relationships; it is further maintained that an 
extremely severe industrial impairment is illustrated by the 
veteran's inability to tolerate closeness by anyone, and 
inability to obtain and retain employment, as well as 
frequent intrusive thoughts concerning Vietnam.  The Board 
notes that PTSD is the veteran's only service-connected 
disability.

The United States Court of Appeals for Veterans Claims has 
held that, where an appellant presents a well-grounded claim 
for benefits, VA has a statutory duty to assist the appellant 
"in developing the facts pertinent to the claim." 38 U.S.C. 
§ 5107(a); see Patton v. West, 12 Vet.App. 272, 276 (1999), 
quoting Littke v. Derwinski, 1 Vet.App. 90, 91-92 (1990).

In this case, the veteran has submitted a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a).  This finding is 
based essentially upon the veteran's assertion that his 
service-connected disability is more severe then previously 
evaluated.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

Of record is a statement from the veteran's representative, 
dated in May 1997, wherein he indicated that a medical report 
from a Dr. Rykken was attached to his letter; he noted that 
the medical report indicated that there was an increase in 
the severity of the veteran's service-connected PTSD.  
However, the record does not contain a report from Dr. 
Rykken.  Therefore, the MROC should request a report 
regarding the veteran from Dr. Rykken; and, if it is not 
forthcoming, or if the veteran does not authorize its 
release, the MROC should inform the veteran of the need for 
him to obtain it.  

In addition, the duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet.App. 121 (1991).  Here, the most 
recent VA psychiatric examination was conducted in January 
1998 and it does not appear, from the report of that 
examination, that the examiner took into account prior 
treatment records, particularly any records of treatment from 
Dr. Rykken.  

Further, a January 1998 VA PTSD examination report noted 
diagnoses of PTSD, chronic, delayed onset; panic disorder 
without agoraphobia; alcohol abuse; and cannabis abuse.  The 
GAF score was 55.  The examiner stated that, overall, the 
veteran's GAF score was based on the fact that his PTSD 
symptoms were having a moderately negative impact on his 
industrial and social functioning.  The examiner noted that, 
while the veteran was not employed as a full-time worker, he 
continued to do some work in his private jewelry workshop 
attached to his home.  The examiner also noted that the 
clinical picture was further complicated by recurrent panic 
episodes, alcohol and cannabis misuse, and ongoing financial 
concerns.  


However, in February 1999, a social and industrial survey 
indicated that, athough the veteran's history depicted a 
person with PTSD, his current situation did not.  The social 
worker noted that the veteran still needed treatment for his 
panic attacks and was followed by Dr. Hussey, and he 
continued to take Clonazepam and Sertraline as prescribed for 
his panic attacks.  

Central to the issue on appeal is the extent to which the 
veteran's PTSD has impacted his ability to obtain or retain 
substantially gainful employment.  The January 1998 VA 
examiner addressed the question; however, the examiner 
indicated that the clinical picture was complicated by 
recurrent panic episodes, as well as alcohol and cannabis 
abuse.  The Board notes that "no compensation shall be paid 
if the disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  See 38 
U.S.C.§§ 105, 1110 (West 1991); 38 C.F.R. § 3.301; VAOPGCPREC 
2-97 (Jan. 16, 1997).  Hence, it is necessary to ascertain 
what degree of disability is related to PTSD alone.  

Accordingly, to ensure that the VA meets its duty to assist 
the veteran in developing the facts pertinent to his claims, 
the case is REMANDED to the MROC for the following 
development:

1.  The MROC should obtain all VA treatment 
records of the veteran, which are not 
currently of record, and associate them with 
the claims folder.  

2.  The MROC should contact the veteran and 
request him to furnish the full name and 
current mailing address for Dr. Rykken, and a 
consent form for the release to VA of the 
pertinent treatment records of the veteran by 
Dr. Rykken.  Thereafter, the MROC should 
request copies of all such records which are 
not currently of record, and associate them 
with the claims folder.  


3.  After receiving and associating the above-
mentioned records with the claims file, if 
available, the MROC is requested to arrange to 
have the claims file and a copy of this REMAND 
reviewed by the VA psychiatrist (or, if he is 
unavailable, a suitable substitute) who 
provided the January 1998 report.  After such 
review of the claims file, the psychiatrist is 
asked to provide an addendum to the January 
1998 report, specifying the presence or 
absence of specific rating criteria, such as 
panic attacks, speech impairment, memory loss, 
impulse control, neglect of personal 
appearance and hygiene, and ability to adapt 
to stressful circumstances (to include in a 
work or work-like setting).  The psychiatrist 
is also asked to render a multi-axial 
diagnosis, including a global assessment of 
functioning (GAF) score, and to explain what 
the GAF score means.  The examiner should also 
offer an opinion as to the relationship 
between PTSD and each other psychiatric 
disorder diagnosed, if any.  If no 
relationship is found to exist, the examiner 
should, to the extent possible, distinguish 
symptomatology attributable to the veteran's 
PTSD from any other psychiatric disorder 
identified.  The psychiatrist should offer a 
more definitive opinion as to whether the 
veteran's PTSD symptoms alone would prevent 
him from obtaining or retaining substantially 
gainful employment and, if so, should provide 
the complete rationale, to include appropriate 
reference to other evidence of record, for 
that determination, in a typewritten report.  
If necessary for the completion of the above-
referenced opinion or if deemed necessary in 
addition to the above, the psychiatrist may 
arrange to have the veteran undergo further 
PTSD examination.  The claims folder should be 
made available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in the 
examination report.  All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions reached (to 
include recitation to pertinent medical 
evidence of record) should be set forth in a 
typewritten report.  

4.  Following completion of the foregoing, the 
MROC should review the claims file to ensure 
that all of the above mentioned development 
has been completed in full.  If any 
development is incomplete or deficient in any 
manner, appropriate corrective action should 
be undertaken.  

5.  After ensuring that all requested 
development has been completed to the extent 
possible, the MROC should again consider the 
veteran's claims, to include consideration of 
both the former and revised applicable 
criteria, to include 38 C.F.R. § 4.16(c) 
(1999), as well as consideration of an 
increased evaluation under 38 C.F.R. § 3.321.  
If the action taken is adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations.  They should 
also be afforded the opportunity to respond to 
that supplemental statement of the case before 
the claim is returned to the Board.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of him until further notice.  The Board expresses no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case pending completion of the requested 
action.  The purpose of this REMAND is to assist the veteran 
in developing his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




